Citation Nr: 0721358	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.

The veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge on January 30, 2006.  A 
transcript of the testimony offered at this hearing has been 
associated with the record. 

The Board notes that at the January 2006 Board hearing that 
the veteran raised a claim of entitlement to a total 
disability evaluation based upon individual unemployability 
(TDIU).  This claim his hereby referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

On the veteran's entrance examination in November 1964, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
5
0
0
0
0
LEFT
0
0
0
0
0
5

The veteran's service medical records note an ear infection 
in September 1966.  The veteran's separation examination, 
dated in November 1966, shows that on his report of medical 
history the veteran complained of ear, nose or throat 
trouble, as well as hearing loss.  

On the veteran's separation examination in November 1966, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On the authorized audiologic evaluation in November 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
70
75
LEFT
15
15
30
75
75

Pure tone averages were 49 for the right ear and 53 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.

After reviewing the veteran's claims file, the examiner noted 
that the veteran's induction and separation examinations 
indicated hearing within normal limits bilaterally.  The 
examiner diagnosed peripheral hearing within normal limits 
500 to 1000 Hz, with a mild to severe sensorineural hearing 
loss at 1500 to 4000 Hz AD, and hearing within normal limits 
500 to 1500 Hz, mild to severe sensorineural hearing loss AS.  
In closing, the examiner stated that it was not more likely 
than not that bilateral hearing loss was attributable to 
service, but attributed the veteran's tinnitus to his period 
of service.

In January 2006 the veteran was afforded a Board hearing to 
advance his contentions about his claim of entitlement to 
service connection for bilateral hearing loss.  At the time, 
the veteran stated that he disagreed with the findings of the 
VA examiner, stating that he was exposed to gunfire in 
service and had an earache and infection in service that 
caused his ears to bleed resulting in his bilateral hearing 
loss.  As noted above, the veteran had an ear infection in 
September 1966.  The veteran stated that he complained of 
hearing loss on his separation examination dated in November 
1966 and that he did not have an audiologic examination at 
separation.  The veteran also detailed his history of noise 
exposure and hearing loss following service.  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings. The Court stated that, if 
the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin, at 175.  

The Board finds it salient that the evidence indicates that 
tinnitus is attributable to service, but not bilateral 
hearing loss.  Moreover, because the veteran's November 1966 
separation audiometrics are all at zero and his entrance 
audiometrics were not, it does not appear that the veteran 
had an effective audiologic examination upon separation.  
This is especially notable because at the time of his 
separation from service, the veteran complained of hearing 
loss, which is certainly an assertion within the purview of a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that an audiologic examination 
with further explanation is necessary to decide the claim on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
which also requests that he provide VA 
with any evidence in his possession that 
might substantiate his claim.  

2.  The veteran should be afforded a VA 
audiologic examination to address the 
extent and etiology of any current 
bilateral hearing loss.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
address any possible relationship between 
the veteran's service-connected tinnitus 
and any bilateral hearing loss and whether 
it is at least as likely as not that any 
current bilateral hearing loss is related 
to the veteran's period of service.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claim currently on 
appeal.  If the determination of the claim 
remains unfavorable to the veteran, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran an 
appropriate period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



